Citation Nr: 0812504	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  00-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from February 1974 
to February 1977.  He also had approximately four-and-a-half 
months of prior active service.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, which denied the appellant's claim of entitlement to 
service connection for multiple sclerosis (MS).  

After the case was remanded to the RO for additional 
development in October 2001, the RO continued to deny the 
claim and the case was returned to the Board for appellate 
review.  The Board thereafter, in a January 2005 decision, 
denied the appellant's claim.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In September 2006, the parties filed a 
Joint Motion for Remand.  The basis for the Motion for Remand 
was that the medical opinion generated pursuant to the 
October 2001 Board remand had provided inadequate responses 
to the questions asked by the Board.  A September 2006 Order 
of the Court granted the Joint Motion and vacated the Board's 
decision.  The issue on appeal was remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).

After the issuance of the September 2006 Court Order, the 
Board received additional medical evidence relating to the 
issue on appeal.  This March 2008 evidence was accompanied by 
a written waiver of review of that evidence by the agency of 
original jurisdiction.  Therefore referral to the RO of 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.


FINDING OF FACT

It is at least as likely as not that the appellant's MS had 
its onset during service or within seven years of the 
appellant's discharge from service in February 1977.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, the appellant's MS 
is presumed to have been incurred during active service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1133, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

More particularly, service connection for MS requires medical 
evidence diagnosing the condition in accordance with 
regulatory provisions.  If MS is manifest to a compensable 
degree within seven years after separation from active 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Under the rating schedule, multiple sclerosis may be rated 
from 30 percent to 100 percent, based on impairment of motor, 
sensory, or mental function.  38 C.F.R. § 4.124a.  The 
regulations provide the following additional guidance:  
Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  Id. 

Review of the appellant's service medical records reveals 
that they contain no findings, complaints, or diagnosis of 
multiple sclerosis.  The appellant underwent a separation 
examination in December 1976; the neurological evaluation 
conducted as part of that examination was normal.

Review of the appellant's post-service medical records 
reveals that he underwent MRI testing in a private facility 
in September 1993.  That MRI scan of the appellant's brain 
indicated the presence of a focal area of high signal 
intensity in the right temporal lobe and left periventricular 
white matter that was suggestive of focal areas of 
demyelination or lacunar infarcts of undetermined age. 

A September 1993 letter to the appellant's private treating 
neurologist from a neurologist at the Miami School of 
Medicine indicated a diagnosis of multiple sclerosis.  The 
neurologist noted that the appellant had developed numbness 
in his left leg some time in 1990, followed within a couple 
of days by weakness in that limb.  He also noted that the 
appellant had been prescribed physical therapy and recovered, 
although he had been left with some residual stiffness in 
that leg.  

In a letter dated in November 1993, the appellant's private 
treating neurologist reported that the appellant had 
presented in his office in September 1993 with a progressive 
quadriparesis and ascending sensory level.  He stated that a 
diagnosis was not apparent until the above MRI was obtained 
and that this "was the test that clinched the diagnosis of 
multiple sclerosis and made us able to proceed with alpha 
interferon and ACTH therapy."

In a letter dated in April 1997, a neurologist at the 
University of Pennsylvania Medical Center noted that the 
appellant had been well until approximately 1988, when he 
developed polyuria and polydipsia, with weight loss and was 
diagnosed with diabetes.  The doctor added that, from a 
neurological standpoint, the appellant was fine until two 
years later when he experienced numbness and weakness of his 
left leg.  Then, in the spring of 1993, the appellant once 
again developed numbness and paresthesia from the waist down 
on the left side, including the leg and he had incontinence 
of urine and feces.  It was noted that the appellant was 
subsequently diagnosed with multiple sclerosis.

The appellant's private treating neurologist, in a memorandum 
dated in July 1999, stated that he first saw the appellant in 
his office in September 1993, and that the appellant 
complained of numbness and clumsiness in his left leg "many 
years ago".  The appellant also indicated that he had 
thereafter, in the spring of 1993, also developed weakness of 
his left leg.  The neurologist further stated that the 
appellant had a diagnosis of multiple sclerosis, specifically 
of the relapsing-remitting type.

In a written statement dated in May 2001, a private internist 
stated that the appellant had been under his care on and off 
since 1982 for routine physical examinations and for 
continuous complaints of bone and joint pains with numbness 
and mildly diffuse tinglings of the lower extremities, as 
well as for urinary incontinence that was suspicious of 
diabetes and neuropathy.  In a subsequent written statement 
dated in September 2001, this internist related that the 
appellant had been under his care since March 1982 due to the 
aforementioned complaints, as well as other complaints that 
included frequent urination, excess thirst and weight loss.  
In addition the appellant had experienced problems with 
fatigue, coordination and balance.  The internist stated that 
the diabetes with neuropathy had been diagnosed in January 
1983.  This doctor also noted that the appellant had 
consistently been complaining about the consistent sensation 
of numbness, weakness in the left leg, fatigue, bone and 
joints pains, coordination, balance, and tingling sensations 
that relapsed and remitted for years thereafter.  He observed 
that the appellant had been diagnosed with MS in September 
1993.  The private internist opined that he believed that the 
appellant's symptomatology noted from March 1982 onward 
constituted the initial manifestations of multiple sclerosis, 
adding that clearly the appellant did present a history of 
early undiagnosed multiple sclerosis symptoms consistent with 
the disease.

In a statement dated in September 2001, a private physician 
at SetonHealth reported that the appellant had been his 
patient since 1982, and that he had several systemic 
illnesses which the doctor identified as diabetes mellitus, 
high blood pressure, and multiple sclerosis.  

The evidence of record also includes medical records from the 
Hospital Damas showing evaluation and treatment provided to 
the veteran from October 1993 to April 2001 for multiple 
sclerosis and diabetes mellitus.

Medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  38 C.F.R. § 3.102; see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  In the Joint Motion for Remand, the parties 
agreed that the February 2003 VA examination report did not 
constitute an opinion that addressed the question of whether 
the appellant's MS was manifested to a compensable degree 
within seven years after his discharge from service.  Thus, 
this opinion cannot be used to deny his claim.

The claims file now includes a medical opinion date that was 
received in March 2008.  The appellant's attorney identified 
this physician as a Board-certified internist.  The physician 
stated that he had reviewed the evidence of record and also 
provided a summary of the evidence cited above.  The 
internist noted that MS is a disease with a highly variable 
pace and many atypical forms and that the typical patient 
presents as a young adult with two or more clinically 
distinct episodes of central nervous system (CNS) dysfunction 
with at least partial resolution.  The physician noted that 
diagnostic difficulties arise in patients who have atypical 
presentations, monophasic episodes or progressive illness.  
Taking all of this into consideration, the doctor opined that 
it seemed likely that the appellant's first symptoms had 
first appeared by March 1982.  Based on the evidence of 
record, the physician stated that it was more likely than not 
that the appellant had manifested the signs and symptoms of 
MS prior to February 1984.

Thus, the evidence of record contains a probative medical 
opinion in support of the appellant's contention; evidence 
that indicates that the appellant was first diagnosed with MS 
in 1993; evidence that the first symptoms of MS occurred in 
1982, or in approximately 1990; and a less probative medical 
opinion that does not support the appellant's contention.  
Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is at least in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Based on the above, the Board finds that the evidence is in 
equipoise as to whether the appellant currently has MS that 
had its onset to a compensable degree within seven years of 
his discharge from service.  Consequently, reasonable doubt 
should be resolved in favor of the appellant and service 
connection for MS is granted.


ORDER

Service connection for MS is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


